I am in thorough accord with my Brethren on the proposition that this case should be reversed because of the error of the court below in giving to the jury a charge on dueling, but owing to press of work and limited time I have not had opportunity to satisfy myself as to the correctness of the opinion in regard to the supposed error of the court in declining to give a charge on defense of property. The appellant being in jail, and there being some probability that the case may be tried, I am unwilling to hold the case in suspense until next term in order to thoroughly investigate and satisfy myself upon this question. The other matters raised in the State's motion for rehearing, in my opinion, do not merit the granting of said motion, which is therefore overruled, with the reservation that I may write later upon the question raised and the action of the court in declining to give a charge on defense of property.
The State's motion for rehearing is overruled.
Overruled.